Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21-40 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2017/0075966 discloses example and with respect to data dependency a stage transformation function may filter out rows whose salary column exceeds $50,000. Accordingly, job optimizations should not change a job flow in a manner that could potentially impact the salary column of the input rows of the stage, thereby producing incorrect output data. By way of further example, a stage transformation function may concatenate strings in two columns into a new string column. In this case, the stage transformation function depends on values in the two original columns in the input data which should not be impacted. Another example includes a transformation function removing rows with duplicate values in a particular column by keeping the first row only. In this case, the order of the rows with respect to a certain value in the underlying column needs to be preserved in order to produce the same result. Therefore, this particular stage transformation function depends on the order of the rows with respect to the named column.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … defining each stage of the one or more stages for each task of the one or more tasks, wherein each stage comprises a particular single data transformation of one or more inbound data sets to achieve one or more resultant data sets of each stage of the one or more stages; defining input and output data set relationships between each stage of the one or more stages for each task of the one or more tasks; determining data dependencies between each task of the one or more tasks, wherein a dependency comprises directional data dependencies between each task of the one or more tasks; processing the one or more of tasks to determine a set of dependencies between each of the one or more tasks; and creating one or more optimized data processing pipelines by performing a dependency resolution procedure on each stage of the one or more stages for each task of the one or more tasks in parallel using the determined data dependencies, to determine an order of each stage of the one or more stages, and to remove duplication of a subset of stages of the one or more stages which are common to two or more tasks of the one or more the tasks.
 Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/CAMQUY TRUONG/
Primary Examiner, Art Unit 2195